Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner et al. (Pub. No. US 2017/0056112), in view of Bitter et al. (“Penalized-Distance Volumetric Skeleton Algorithm”, 2001).

Regarding claim 1, Gliner discloses a method, comprising: 
receiving a medical imaging scan of at least a part of a body of a patient;
identifying voxels of the scan that correspond to regions in the body that are traversable by a probe inserted therein; 
displaying the scan on a screen and marking thereon selected termination and start points for the probe; 
using a processor, finding a 
visualizing the  (See Claim 1 and Fig. 2 of Gliner).
Gliner, however, does not disclose finding a backward path from the termination point to the start point.
In the same field of endeavor, Bitter teaches various skeleton algorithms for finding an optimal path within voxels of a scan representing regions in a human body (Page 195, section 2, 2nd par: “All compared skeleton algorithms assume that the data is presented as a 3D rectilinear grid, called a volume [9], of volumetric sample points, called voxels”). One of the skeleton algorithms is based on the well-known Dijkstra shortest-path algorithm which involves two phases, where the second phase finds the shortest path by tracing back to a start point (See section 2.3 on pp. 196-197 and section 4.1.9 on page 203).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gliner by finding a backward path from the termination point to the start point using the Dijkstra shortest-path algorithm, as taught by Bitter. The motivation would have been to find a global minimum cost path that is optimally centered following maximal values of the distance from boundary field (Bitter, section 4.1.9).

Regarding claim 2, Gliner in view of Bitter teaches the method according to claim 1, wherein visualizing the backward path comprises: 
using the scan to generate a representation of an external surface of the body and displaying the representation on the screen; and 
rendering an area of the external surface surrounding the path locally transparent in the displayed representation, so as to make visible on the screen an internal structure of the body in a vicinity of the backward path (Gliner, Claim 1: “using the scan to generate a representation of an external surface of the body and displaying the representation on the screen, and rendering an area of the external surface surrounding the path locally transparent in the displayed representation, so as to make visible on the screen an internal structure of the body in a vicinity of the path”).

Regarding claim 3, Gliner in view of Bitter teaches the method according to claim 1, wherein identifying the voxels of the scan comprises selecting mucous as a traversable species (Gliner, Claim 2: “wherein identifying the voxels of the scan comprises selecting mucous as a traversable species”).

Regarding claim 4, Gliner in view of Bitter teaches the method according to claim 1, wherein identifying the voxels of the scan comprises identifying soft tissue as a traversable species (Gliner, Claim 3: “wherein identifying the voxels of the scan comprises identifying soft tissue as a traversable species”).

Regarding claim 5, Gliner in view of Bitter teaches the method according to claim 1, wherein the medical imaging scan is a computerized tomography (CT) scan (Gliner, Claim 1: “receiving a computerized tomography (CT) scan of at least a part of a body of a patient”), and wherein identifying the voxels of the scan comprises defining a range of Hounsfield units for voxels (Gliner, Claim 4).

Regarding claim 6, Gliner in view of Bitter teaches the method according to claim 1, wherein the medical imaging scan is a magnetic resonance (MR) scan (Gliner, par. 81: “While the description above has assumed that the CT scan is an X-ray scan, it will be understood that embodiments of the present invention comprise finding a shortest path using MRI (magnetic resonance imaging) tomography images”), and wherein identifying the voxels of the scan comprises defining a range of MR image intensities for voxels (Gliner, par. 82: “in step 106 the physician defines ranges of gray scale values (of the MRI images) which the path finding algorithm uses as acceptable voxel values in finding a path from the start point to the termination point. In step 108, the path finding algorithm assumes that traversable voxels in the path include any voxels having gray scales in the gray scale range defined in step 106, and that voxels having gray scale values outside this defined range act as barriers in any path found”).

Regarding claim 7, Gliner in view of Bitter teaches the method according to claim 1, wherein finding the backward path comprises ensuring that no portion of the path comprises a radius of curvature smaller than a range of possible radii of curvature of the probe (Gliner, Claim 5: “wherein finding the path comprises ensuring that no portion of the path comprises a radius of curvature smaller than a range of possible radii of curvature of the probe”).

Regarding claim 8, Gliner in view of Bitter teaches the method according to claim 1, wherein finding the backward path comprises ensuring that a path diameter is always larger than a diameter of the probe (Gliner, Claim 6: “wherein finding the path comprises ensuring that a path diameter is always larger than a diameter of the probe”).

Regarding claim 9, Gliner in view of Bitter teaches the method according to claim 1, wherein finding the backward path comprises finding a shortest path from the termination point to the start point (Bitter, section 4.1.9: “We now run the second step of the Dijkstra algorithm that traces the discrete centerline from the end voxel back to the root”. In particular, the Dijkstra algorithm finds the shortest path between a start point and termination point).

Regarding claim 10, Gliner in view of Bitter teaches the method according to claim 9, wherein finding the shortest backward path comprises using Dijkstra's algorithm or an extension thereof (See section 4.1.9 of Bitter cited in the rejection of claim 9 above).

Regarding claim 11, Gliner in view of Bitter teaches the method according to claim 1, wherein finding the backward path comprises ensuring that the probe is not required to traverse a portion of the path having a path radius curvature smaller than a probe radius of curvature achievable at the portion (Gliner, Claim 9: “wherein finding the path comprises ensuring that the probe is not required to traverse a portion of the path having a path radius curvature smaller than a probe radius of curvature achievable at the portion”).

Claims 12-22 recite similar limitations as respective claims 1-11, but are directed to a system configured to implement the steps recited in their respective claims. Since Gliner also discloses such a system (See Claims 11-20 of Gliner, for example), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613